DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1-5, 7-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. US2018/0225177 in view of Bhagi et al. US2018/0225177 in view of Naryhny et al. US2016/0004734
Regarding claim 1, Bhagi teaches: maintaining a plurality of data storage systems for electronic data, each of the plurality of data storage systems comprising one or more processors having circuits and logic for processing the electronic data and performing logic operations on the electronic data and one or more memory devices for storing the electronic data (Bhagi see paragraph 0063 0070 one or more client computing devices such as computer and devices with CPU and memory storing computer programs and applications to generate and manipulate data)
maintaining an external metadata management system separate from and in communication with the plurality of data storage systems, wherein the metadata management system comprises one or more processors having circuitry and logic for processing electronic data and metadata and performing logic operations (Bhagi see paragraphs 0063 0070 0111 0190 devices to such as computers and devices with CPU, metadata to be stored on secondary device as a separate component and associated with client computing devices)
operating the metadata management system to collect and store event metadata corresponding to the electronic data stored on the plurality of data storage systems as a plurality of event metadata entries, wherein each of the plurality of event metadata entries in the metadata management system comprises event metadata and wherein event metadata corresponding to the electronic data stored on the plurality of data storage systems comprises  (Bhagi see paragraph 0074 0190 0285 0290-0292 metadata to be stored in metabase or secondary storage such that this metadata includes data regarding last time modified or data regarding files to be migrated or data regarding creation time. Modifying, creating of files and data migration reads on event)
detecting execution of at least one data operation event executed on the electronic data stored on the plurality of data storage systems; and (Bhagi see paragraph 0290 0291 migrating data on system where data migration reads on operation event)
create, in response to detecting the execution of the at least one data operation event executed on the electronic data stored on the plurality of data storage systems, a new event metadata entry in the metadata management system corresponding to the execution of the at least one data operation event executed on the plurality of data storage systems; and (Bhagi see paragraph 0290-0292 during data migration, a metadata file is generated for folder that is to be migrated. Adding a new metadata folder reads on new event metadata entry)
Bhagi as modified does not teach: create, by the metadata management system a new event metadata entry in the metadata management system
However, Naryhny teaches: create, by the metadata management system a new event
metadata entry in the metadata management system (Naryzhny see paragraph 0039 0044 0049 0051 metadata server on historian system with metadata server worker module to create tag metadata where MDS in historian system reads on metadata management system)

 a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Naryhny for the predictable result of efficiently be able manage metadata. 

Regarding claim 2, Bhagi teaches: receiving event metadata from one or more of the plurality of data storage systems; (Bhaghi see paragraph 0190 scanning metadata into metabase)
analyzing the received event metadata to derive one or more event metadata tags that are associated with and relate to the received event metadata (Bhagi see paragraph 0248 0249 0292 tags associated correspond to metadata and tags determined based on taxonomy classification) 
adding the one or more of the derived event metadata tags to the received event metadata to form tagged event metadata; and (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
storing the tagged event metadata in the event metadata entry (Bhagi see paragraph 0292 saving tagged metadata to folder) 

Regarding claim 3, Bhagi teaches: Receiving at least one policy that comprises: (Bhagi see paragraph 0247 0248 policies for administrators and clients and users)
a plurality of classification rules, (Bhagi see paragraph 0248 classification rules)
(Bhagi see paragraph 0248 defined tag with classification rules)
analyzing the received event metadata to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying one or more rules)
in response to determining that the received event metadata satisfies one or more of the plurality of received rules, adding the one or more event metadata tags associated with the one or more of the plurality of classification rules to the received event metadata.  (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying rules and adding tags)

Regarding claim 4, Bhagi teaches: Analyzing the event metadata in a respective metadata entry to derive one or more event metadata tags that are associated with and related to the event metadata in the event metadata entry (Bhagi see paragraph 0248 0249 0285 0292 tags associated correspond to metadata and tags determined based on taxonomy classification and tags corresponding to properties of the file)
Adding the derived one or more event metadata tags to the respective event metadata entry (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
wherein the added one or more event metadata tags provide information about data residing on at least one of the plurality of data storage systems that corresponds to the event metadata stored in the respective event metadata entry on the metadata management (Bhagi see paragraph 0284 0285 tagging properties in files for metadata such that tags are stored with metadata file)

Regarding claim 5, Bhagi teaches: wherein the plurality of classification rules are based on one or more of the following: frequency of use; size; user information; time-related factors; device information; a relative sensitivity; storage capacity of various storage devices; network capacity; access control lists; security information; already existing tags; or content of event metadata (Bhagi see paragraph 0285 classification rules includes modification times which reads on time related factors. Examiner notes the optional recitation of this claim)

Regarding claim 7, Bhagi teaches: analyzing event metadata stored in plurality of event metadata entries on the metadata management system to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0190 0248 0287 scanning data associated with metadata for classification purposes and using analyses of metadata for classification, defined tag with classification rules reads on satisfying rules)
in response to determining that the stored event metadata satisfies one or more of the plurality of classification rules, adding event metadata tags associated with the one or more of the plurality of classification rules to the event metadata entry, wherein at least one of the plurality of classification rules corresponds to already added event metadata tags in the metadata management system. (Bhagi see paragraph 0248 0291 0292 classification policy defining tags associating tags with classification rules defining properties of a file and storing tags with metadata)

Regarding claim 8, Bhagi teaches: wherein receiving event metadata from one or more of the plurality of data storage systems comprises receiving event metadata upon execution of a data operation event executed on data stored on one or more of the plurality of data storage systems (Bhagi see paragraph 0187-0190 scanning metadata into metabase during content indexing where content indexing reads on data operation)

Regarding claim 9, Bhagi teaches: wherein receiving event metadata from one or more of the plurality of data storage systems comprises performing at least one of a group consisting: scanning interactions between the plurality of data storage systems; scanning interactions between the plurality of data storage systems and a plurality of client devices; scanning network traffic; configuring the plurality of data storage systems to collect and transmit event metadata; and combination thereof.  (Bhaghi see paragraph 0190 scanning metadata into metabase)

Regarding claim 10, Bhagi teaches: further comprising storing in event metadata entries facets corresponding to the event metadata.  (Bhagi see paragraph 0285 0292 metadata storing tags associated with properties or attributes. Properties and attributes read on facet)

Regarding claim 11, Bhagi teaches: wherein the at least one data operation event is selected from a group consisting of: data migration operations, writing new data on one of the plurality of data storage systems, reading data from one of the plurality of data storage systems, deletion of data from one of the plurality of data storage systems, changing one or more properties of data residing on one of the plurality of data storage systems, changing one or more properties of metadata, printing and combinations thereof (Bhagi see paragraph 0290-0292 migration of data reads on data migration operations)

Regarding claims 12-20, note the rejection of claim(s) 1-5 and 7-11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. US2018/0225177 in view of Bhagi et al. US2018/0225177 in view of Naryhny et al. US2016/0004734 in view of Fair et al. US2019/0325059
Regarding claim 6, Bhagi as modified does not teach: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair
	However, Fair teaches: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair (Fair see paragraph 0059 metadata tag in the form of key value pair)
 a system of tagging metadata as taught by Bhagi as modified to include using KVPs taught by Fair for the predictable result of efficiently be able to store tags within metadata. 

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is persuasive and 101 rejection is withdrawn

Applicant’s argument: Prior art does not teach newly amended portions of independent claim
Examiner’s response: Applicant’s argument is considered but is not persuasive. Most of the newly amended portions recites a system where a separate system stores metadata and generates tags associated with the metadata where the metadata is associated with an operation. Bhagi reference teaches this concept. Bhagi reference teaches a system where metadata is stored on secondary device with tags and metadata file is created in response to migration of data. 

Applicant’s argument: Prior art does not teach newly amended portion of metadata management system creates metadata
Examiner’s response: Applicant’s argument is moot as newly amended portion is responded to in the above rejection
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153